internal_revenue_service number release date index number sec_332 ------------------------------ ------------------------------------------ ------------------------------ ------------------------------------ ------------------------------------- department of the treasury washington dc third party communication date of communication n a person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-100102-06 date june - legend parent ---------------------------------------------------- ------------------------ ------------------------------------------------------------------- distributing1 ------------------------------------------------------------ ------------------------------------------------------------------- distributing2 ------------------------------------------------------------ ------------------------------------------------------------------- controlled ---------------------------------------------------------------- ------------------------------------------------------------------ ----------------------------------------------------------------------------- ------------------------------------------------------------ - ------------------------ ------------------------------- llc ---------------------------------------------------------------- ------------------------ ---------------------------- c-sub ------------------------------------------------------------ ----------------------------------------------------------------------------- ------------------------------------------- -------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- plr-100102-06 ------------------------------------------------------------------- f-sub1 --------------------------------------------------------------- ----------------------------------------------------------------- f-sub2 --------------------------------------------------------------- ---------------------------------------------------------------- f-sub3 --------------------------------------------------------------- ------------------------------------------------------------------- cf-sub1 --------------------------------------------------------------- ----------------------------------------------------------------- cf-sub2 --------------------------------------------------------------- ---------------------------------------------------------------- cf-sub3 --------------------------------------------------------------- ------------------------------------------------------------------- business a ------------------------------------------------------------------------------ business b ------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- ---------------------------------------------- b c ----------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- - date a ----------------------------------------------------------------------------- ----------------------------------------------------- --------------------------------------- --------------------------- plr-100102-06 dear -------------------- this letter responds to your letter dated date requesting rulings under sec_355 and sec_332 of the internal_revenue_code and related provisions with respect to a proposed and partially consummated transaction additional information was submitted in letters dated january january february february february february february march march march and date the information submitted is summarized below representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any distribution described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether any of the distributions described below is used principally as a device for the distribution of earnings_and_profits of any distributing_corporation or controlled_corporation see sec_355 b of the code and sec_1_355-2 of the regulations or whether any distribution described below is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 the rulings contained in this letter are based upon facts and summary of facts parent is a publicly traded corporation and the common parent of a multi-national group of corporations parent along with its affiliates is in business a f-sub1 f-sub2 and f-sub3 are all wholly owned subsidiaries of parent and each conduct functions associated with the conduct of business a in their respective markets parent files a consolidated federal_income_tax return with its eligible subsidiaries on date a parent acquired all of the shares of distributing2 parent distributing2 combination more than months prior to and not in connection with nor in contemplation of the parent distributing2 combination parent acquired b a de_minimis number of plr-100102-06 distributing2 shares in an open market purchase as part of its normal course of business parent has purchased de_minimis shares in companies that are in businesses similar to parent’s business prior to date a distributing2 was a publicly traded corporation and the common parent of a multi-national group of corporations the distributing2 multi-national group of corporations conducts business b as a result of the parent distributing2 combination all of the issued and outstanding shares of distributing2 are owned by parent distributing owns all of the issued and outstanding shares of distributing distributing1 is engaged in certain functions associated with the conduct of business b distributing1 owns all of the issued and outstanding shares of controlled controlled owns all of the issued and outstanding interests in llc which under sec_301 of the regulations is a disregarded_entity for federal_income_tax purposes llc is engaged in certain functions associated with the conduct of business b llc owns all of the issued and outstanding shares of cf-sub1 cf-sub2 and cf-sub3 each of which conducts certain functions associated with business b in their respective markets controlled also owns all of the issued and outstanding shares of c-sub c-sub’s only asset is stock of parent the taxpayer has submitted financial information indicating that certain functions associated with the conduct of business b have been conducted by distributing1 and controlled each of which has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years parent has determined that in order to facilitate the integration of business operations of the distributing2 multi-national group with parent’s business operations to eliminate redundancies and inefficiencies in customer order processing and financial_accounting systems and to promote the seamless operation and integration of business a and business b the following transaction has been proposed and partially consummated proposed transaction proposed transaction plr-100102-06 i parent will contribute its stock held in each of f-sub1 f-sub2 and f-sub3 collectively f-subs to distributing2 distributing2 will then contribute the stock of the f-subs to distributing1 distributing1 will then contribute the stock of the f-subs to controlled controlled will then contribute the stock of the f-subs to llc successive stock contributions ii cf-sub1 will merge with and into f-sub1 cf-sub2 will merge with and into f-sub2 and cf-sub3 will merge with and into f-sub3 cf-sub1 cf-sub2 and cf-sub3 are collectively referred to as cf-subs each merger will be pursuant to local law cf mergers iii distributing1 will distribute all of the stock of controlled to distributing2 distributing1 distribution iv distributing2 will distribute all of the stock of controlled to parent distributing2 distribution v within twelve months of the distributing2 distribution controlled will merge with and into parent with parent surviving in a transaction intended to qualify under sec_332 controlled merger vi within twelve months of the distributing2 distribution c-sub will merge with and into parent with parent surviving in a transaction intended to qualify under sec_332 c-sub merger parent will cancel the parent shares owned by c-sub vii llc will merge with and into parent and viii when parent’s financial_accounting system is able to support the currently planned state planning structure parent will contribute c to distributing2 distributing2 will then contribute c to distributing1 representations the taxpayer makes the following representations concerning the proposed transaction parent distributing2 combination a the fair_market_value of the parent voting_stock received by each distributing2 shareholder was approximately equal to the fair_market_value of the distributing2 stock surrendered in the exchange plr-100102-06 at least percent of the value of the stock in distributing2 was exchanged in the parent distributing2 combination for voting_stock of parent and at the time of the transaction there was no plan or intention by parent or any person related as defined in sec_1 e to parent to redeem or otherwise acquire the shares of parent stock issued in the transaction however parent may repurchase shares of parent common_stock from the general_public pursuant to its previously announced public share repurchase program such share repurchase plan and any modification of such share repurchase plan that is made pursuant to any plan intention agreement or understanding that existed as of the date of the parent distributing2 combination satisfied the following conditions i the program was not a matter negotiated with distributing2 or former distributing2 stockholders ii there was no understanding between parent and any stockholder of distributing2 that such stockholder’s ownership of the parent common_stock received in the parent distributing2 combination would be transitory iii parent did not know the identity of a seller of parent common_stock iv a former distributing2 stockholder who received parent common_stock in the parent distributing2 combination and subsequently sold such stock would not know whether parent was the buyer v without regard to the repurchase program a market exists for parent common_stock issued to the former distributing2 stockholders in the parent distributing2 combination and there will be sales of parent common_stock on such open market and vi the number of shares repurchased would not exceed the total number of shares of parent common_stock issued and outstanding prior to the parent distributing2 combination or the number of shares of parent common_stock received by distributing2 stockholders pursuant to the parent distributing2 combination at the time of the transaction distributing2 had no plan or intention to issue additional shares of its stock that would have resulted in parent losing control of distributing2 within the meaning of sec_368 at the time of the transaction parent had no plan or intention to liquidate distributing2 to merge distributing2 into another corporation to cause distributing2 to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or otherwise dispose_of any distributing2 stock acquired in the transaction except for transfers described in sec_368 of the code and regulations issued thereunder b c d plr-100102-06 e f g h i j k l parent distributing2 and the shareholders of distributing2 paid their respective expenses if any incurred in connection with the transaction in the parent distributing2 combination parent acquired distributing2 stock solely in exchange for parent voting_stock for purposes of this representation distributing2 stock redeemed for cash or other_property furnished by parent was considered as acquired by parent further no liabilities of distributing2 or the distributing2 shareholders were assumed by parent nor was any of the distributing2 stock subject_to any liabilities at the time of the transaction distributing2 had no outstanding warrants options convertible securities or any other type of right pursuant to which any person could have acquired stock in distributing2 that if exercised or converted would have affected parent’s acquisition or retention of control of distributing2 as defined in sec_368 immediately prior to the transaction parent did not own directly or indirectly nor had it owned during the past five years directly or indirectly any stock of distributing2 other than the de_minimis distributing2 shares purchased by parent as described above following the transaction distributing2 continued its historic_business or used a significant portion of its historic_business_assets in a business no two parties in the transaction were investment companies as defined in sec_368 and iv distributing2 paid its dissenting shareholders the value of their stock out of its own funds no funds were supplied for that purpose directly or indirectly by parent nor did parent directly or indirectly reimburse distributing2 for any payments to dissenters on the date of the transaction the fair_market_value of the assets of distributing2 exceeded the sum of its liabilities plus the liabilities to which the assets were subject m the payment of cash in lieu of fractional shares of distributing2 stock was solely for the purpose of avoiding the expense and inconvenience to parent of issuing fractional shares and did not represent separately bargained-for consideration the total cash plr-100102-06 consideration that was paid to the distributing2 shareholders instead of issuing fractional shares of parent did not exceed percent of the total consideration issued in the transaction to the distributing2 shareholders in exchange for their shares of distributing2 stock the fractional share interests of each distributing2 shareholder were aggregated and the distributing2 shareholders did not receive cash in an amount greater than the value of one full share of parent stock n none of the compensation received by any shareholder-employees of distributing2 was separate consideration for or allocable to any of their shares of distributing2 stock none of the shares of parent received by any shareholder-employees were separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employees was for services actually rendered and was commensurate with amounts paid to third parties bargaining at arm’s-length for similar services cf mergers the following representations are submitted in connection with the cf mergers based on a characterization of steps i and ii of the proposed transaction as transfers of all of the assets of each of the cf-subs to their respective f-sub in exchange for f-sub stock and the assumption of the liabilities of each cf-sub by their respective f-sub followed by the liquidations of each of the cf-subs o the fair_market_value of f-sub stock and other consideration deemed received by llc a wholly-owned disregarded_entity of controlled will be equal to the fair_market_value of the cf-sub stock surrendered in each respective exchange p in each of the transactions at least percent of the value of all of the formerly outstanding_stock in each cf-sub was exchanged for stock in the respective f-sub and apart from the controlled merger there is no plan or intention for any of the f-subs or any person related as defined in sec_1_368-1 to the f-subs to redeem or otherwise acquire the shares of stock of the f-subs issued in connection with the mergers of each cf-sub with and into each respective f-sub q each f-sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each cf-sub respectively immediately prior to the transaction for purposes of this representation amounts used plr-100102-06 by each cf-sub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by each cf-sub immediately preceding the transfer will be included as the assets of each cf-sub held immediately prior to the transaction after the transaction controlled will be in control through llc of each f-sub within the meaning of sec_368 each f-sub has no plan or intention to sell or otherwise dispose_of any of the assets of each cf-sub respectively acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of each cf-sub assumed as determined under sec_357 by each f-sub respectively were incurred by each cf- sub in the ordinary course of each of its business and are associated with the assets transferred following the transaction each f-sub will continue the historic_business of each cf-sub respectively or use a significant portion of each cf-sub’s historic_business_assets in a business at the time of the transaction each f-sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in any of the f-subs that if exercised or converted would affect controlled’s acquisition or retention of control through llc of each f-sub as defined in sec_368 and sec_304 each cf-sub each f-sub and llc will each pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between an f-sub and its respective cf-sub that was issued acquired or will be settled at a discount none of the f-subs or cf-subs are investment companies as defined in sec_368 and iv the fair_market_value of the assets of each cf-sub transferred to each f-sub respectively will equal or exceed the sum of the liabilities assumed as determined under sec_357 by each respective f-sub r s t u v w x y z plr-100102-06 aa each cf-sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 bb the mergers of each cf-sub into its respective f-sub are being undertaken for valid business reasons cc controlled will comply with the notice requirement described in sec_1_367_b_-1 dd immediately after the mergers each f-sub will be a controlled_foreign_corporation as defined in sec_957 with respect to which controlled is a sec_1248 shareholder distributing1 distribution the following representations are made with respect to the distributing1 distribution ee no transfer of property to controlled will be made in anticipation of or in connection with the distributing1 distribution ff no intercorporate debt will exist between distributing1 and controlled at the time of or subsequent to the distribution of controlled’s stock other than debt created in the ordinary course of business any such debt will not constitute stock_or_securities within the meaning of sec_355 gg no part of the controlled stock to be distributed by distributing1 to distributing2 is being received by distributing2 as a creditor employee or in any capacity other than that of a shareholder of distributing1 hh the years of financial information submitted on behalf of distributing1 is representative of distributing1’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted ii the years of financial information submitted on behalf of controlled is representative of controlled’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted plr-100102-06 jj the distributing1 distribution will be carried out to facilitate the distributing2 distribution which is in turn carried out for the following corporate business purposes i to facilitate the integration of business operations of the distributing2 multi-national group with parent’s existing business operations ii to eliminate redundancies and inefficiencies in customer order processing and financial_accounting systems that exist within the current organizational structure iii to promote the seamless operation of parent’s and distributing2’s business a and business b operations the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes kk following the distributing1 distribution distributing1 and controlled through llc will each continue the active_conduct of its business independently and with its separate employees ll the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing1 or controlled mm the distributing1 distribution will not be a disqualified_distribution as defined in sec_355 because immediately after the distributing1 distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing1 that will constitute a percent or greater interest defined in sec_355 d in distributing1 and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that will constitute a percent or greater interest defined in sec_355 in controlled nn there is no acquisition of stock of distributing1 or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock oo immediately before the distributing1 distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations there is no excess_loss_account with respect to controlled stock pp payments made in connection with all continuing transactions if any between distributing1 and controlled will be for fair_market_value plr-100102-06 based on terms and conditions arrived at by the parties bargaining at arm’s length qq no two parties to the distributing1 distribution are investment companies as defined in sec_368 and iv distributing2 distribution rr no transfer of property to controlled will be made in anticipation of or in connection with the distributing2 distribution ss no intercorporate debt will exist between distributing2 and controlled at the time of or subsequent to the distribution of controlled’s stock other than debt created in the ordinary course of business any such debt will not constitute stock_or_securities within the meaning of sec_355 no part of the controlled stock to be distributed by distributing2 to parent is being received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing2 immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing2 will consist of the stock and securities of distributing1 which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 tt uu vv the distributing2 distribution will be carried out for the following corporate business purposes i to facilitate the integration of business operations of the distributing2 multi-national group with parent’s existing business operations ii to eliminate redundancies and inefficiencies in customer order processing and financial_accounting systems that exist within the current organizational structure iii to promote the seamless operation of parent’s and distributing2’s business a and business b operations the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes ww following the distributing2 distribution distributing2 through its ownership of distributing1 and parent as the successor to controlled will each continue the active_conduct of its business independently and with its separate employees xx the distributing2 distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing2 or controlled yy the distributing2 distribution will not be a disqualified_distribution as plr-100102-06 defined in sec_355 because immediately after the distributing2 distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing2 that will constitute a percent or greater interest defined in sec_355 d in distributing2 and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that will constitute a percent or greater interest defined in sec_355 in controlled zz there is no acquisition of stock of distributing2 or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock aaa immediately before the distributing2 distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations there is no excess_loss_account with respect to the controlled stock bbb payments made in connection with all continuing transactions if any between distributing2 and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ccc no two parties to the distributing2 distribution are investment companies as defined in sec_368 and iv controlled merger ddd parent on the date of adoption of the plan of merger liquidation and at all times until the merger is completed will be the owner of at least percent of the total combined voting power of all classes of controlled stock entitled to vote and the owner of at least percent of the total value of all classes of controlled stock excluding nonvoting_stock if any that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 eee no shares of controlled stock will have been redeemed during the years preceding the adoption of the plan of merger liquidation of controlled fff all distributions from controlled to parent pursuant to the plan of merger liquidation will be made within a single taxable_year of controlled plr-100102-06 ggg upon the merger of controlled with and into parent controlled will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to parent hhh controlled will retain no assets following its merger with and into iii parent except for the assets acquired in certain internal restructuring transactions that occurred prior to the parent distributing2 combination controlled will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of merger liquidation jjj no assets of controlled have been or will be disposed of by either controlled or parent except for dispositions in the ordinary course of business and dispositions occurring more than years prior to the adoption of the plan of merger liquidation kkk the merger of controlled with and into parent will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of controlled if persons holding directly or indirectly more than percent in value of the controlled stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 prior to adoption of the plan of merger liquidation no assets of controlled will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the plan of merger liquidation lll mmm controlled will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc nnn the fair_market_value of the assets of controlled will exceed its liabilities both at the date of the adoption of the plan of merger liquidation and immediately prior to the time of the merger of controlled with and into parent ooo there is no intercorporate debt existing between parent and controlled other than as listed in a supplemental letter and none has been cancelled forgiven or discounted except for transactions plr-100102-06 that occurred more than years prior to the date of the adoption of the merger liquidation plan ppp parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code qqq all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of controlled with and into parent have been fully disclosed c-sub merger rrr parent on the date of adoption of the plan of merger liquidation and at all times until the merger is completed will be the owner of at least percent of the total combined voting power of all classes of c-sub stock entitled to vote and the owner of at least percent of the total value of all classes of c-sub stock excluding nonvoting_stock if any that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 sss no shares of c-sub stock will have been redeemed during the years preceding the adoption of the plan of merger liquidation of c- sub ttt all distributions from c-sub to parent pursuant to the plan of merger liquidation will be made within a single taxable_year of c-sub uuu upon the merger of c-sub with and into parent c-sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to parent vvv c-sub will retain no assets following its merger with and into parent www c-sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of merger liquidation xxx the merger of c-sub with and into parent will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of c-sub if persons holding directly or indirectly more than percent in value of the c-sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-100102-06 yyy prior to adoption of the plan of merger liquidation no assets of c-sub will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the plan of merger liquidation zzz c-sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc aaaa the fair_market_value of the assets of c-sub will exceed its liabilities both at the date of the adoption of the plan of merger liquidation and immediately prior to the time of the merger of c-sub with and into parent bbbb there is no intercorporate debt existing between parent and c-sub other than as in the ordinary course of business and none has been cancelled forgiven or discounted except for transactions that occurred more than years prior to the date of the adoption of the plan of merger liquidation cccc parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code dddd all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of c-sub with and into parent have been fully disclosed eeee there are no deferred intercompany items with respect to the parent stock owned by c-sub rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the proposed transaction parent distributing2 combination parent’s acquisition of distributing2’s common_stock from the shareholders of distributing2 in exchange solely for parent voting common_stock qualifies as a reorganization within the meaning of sec_368 parent and distributing2 are each a party to the reorganization within the meaning of sec_368 plr-100102-06 no gain_or_loss is recognized by parent upon the receipt of distributing2 stock solely in exchange for parent voting common_stock sec_1032 no gain_or_loss is recognized by the shareholders of distributing2 upon the receipt of parent voting common_stock solely in exchange for their distributing2 stock sec_354 the basis of the distributing2 stock in the hands of parent will be the same as the basis of such stock in the hands of the shareholders of distributing2 immediately before the exchange sec_362 the basis of the parent voting common_stock in the hands of the shareholders of distributing2 will be the same as the basis of their distributing2 stock surrendered in exchange therefor sec_358 parent’s holding_period in the distributing2 stock includes the period during which such stock was held by the shareholders of distributing2 prior to the exchange sec_1223 the holding_period of parent voting common_stock received by the shareholders of distributing2 includes the period during which such shareholders held their stock in distributing2 surrendered in exchange therefor provided such stock was held as a capital_asset on the date of the exchange sec_1223 cf mergers for federal_income_tax purposes steps i and ii of the proposed transaction will be treated as if i cf-sub1 transferred all of its assets to f-sub1 in exchange for a deemed issuance of f-sub1 stock and the assumption by f-sub1 of the cf-sub1 liabilities followed by the complete_liquidation of cf-sub1 ii cf-sub2 transferred all of its assets to f-sub2 in exchange for a deemed issuance of f-sub2 stock and the assumption by f-sub2 of the cf-sub2 liabilities followed by the complete_liquidation of cf-sub2 and iii cf-sub3 transferred all of its assets to f-sub3 in exchange for a deemed issuance of f-sub3 stock and the assumption by f-sub3 of the cf-sub3 liabilities followed by the complete_liquidation of cf-sub3 the transfer by each of the cf-subs of all of their assets to the f-subs in exchange for a deemed issuance of stock of the f-subs and the assumption by the f-subs of the respective cf-subs liabilities followed by the distribution of such stock in complete_liquidation of the cf-subs plr-100102-06 each qualifies as a reorganization within the meaning of sec_368 each of the cf-subs and the f-subs is a party to the reorganization within the meaning of sec_368 no gain_or_loss is recognized by the cf-subs upon the transfer of all of their assets to their respective f-subs in exchange for stock of their respective f-subs and the assumption by the respective f-subs of the liabilities of the respective cf-subs sec_361 and sec_357 no gain_or_loss is recognized by the cf-subs on the distribution of the respective f-subs stock to llc sec_361 no gain_or_loss is recognized by the f-subs upon the receipt of the assets of the respective cf-subs in exchange for the deemed issuance of the f-subs stock sec_1032 the basis of the assets of each of the cf-subs in the hands of each of the f-subs will be the same as the basis of those assets in the hands of the cf-subs immediately prior to the transfer sec_362 the holding_period of the assets of the cf-subs in the hands of each of the f-subs includes the period during which those assets were held by the cf-subs sec_1223 no gain_or_loss is recognized by controlled through llc on receipt of the f-subs stock solely in exchange for llc’s cf-subs stock sec_354 the basis of the shares of each of the f-subs received by llc will be the same as the basis of the cf-subs stock surrendered in exchange therefore sec_358 the holding_period of the f-subs stock received by llc includes the period during which llc held the cf-subs stock surrendered in exchange therefore in each exchange provided such stock was held as a capital_asset on the date of the transaction sec_1223 pursuant to sec_381 and sec_1_381_a_-1 each of f-sub1 f-sub2 and f- sub3 will succeed to and take into account the items of cf-sub1 cf- sub2 and cf-sub3 respectively described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder plr-100102-06 distributing1 distribution no gain_or_loss will be recognized by distributing1 on the distribution of all of the stock of controlled to distributing2 pursuant to the distributing1 distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing2 on the distributing1 distribution sec_355 the aggregate basis of the distributing1 and controlled stock in the hands of distributing2 immediately after the distributing1 distribution will be the same as the basis of the distributing1 stock held by distributing2 immediately before the distributing1 distribution the total basis will be allocated between the shares of distributing1 stock and controlled stock in proportion to the relative fair market values of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by distributing2 will include its holding_period of the distributing1 stock with respect to which the distributing1 distribution is made provided that the distributing1 stock is held as a capital_asset on the date of the distributing1 distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing1 and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 distributing2 distribution no gain_or_loss will be recognized by distributing2 on the distribution of all of the stock of controlled to parent pursuant to the distributing2 distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of the controlled stock pursuant to the distributing2 distribution sec_355 and revrul_62_138 c b the aggregate basis of the distributing2 and controlled stock in the hands of parent immediately after the distributing2 distribution will be the same as the basis of the distributing2 stock held by parent immediately before the distributing2 distribution the total basis will be plr-100102-06 allocated between the shares of distributing2 stock and controlled stock in proportion to the relative fair market values of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by parent will include its holding_period of the distributing2 stock with respect to which the distributing2 distribution is made provided that the distributing2 stock is held as a capital_asset on the date of the distributing2 distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing2 and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 controlled merger the controlled merger will be treated as a distribution by controlled to parent in complete_liquidation of controlled within the meaning of sec_332 and sec_1_332-2 no gain_or_loss will be recognized by parent on the receipt of the assets of controlled distributed pursuant to the controlled merger sec_332 and sec_336 no gain_or_loss will be recognized by controlled upon the distribution of its assets and the assumption by parent of controlled’s liabilities pursuant to the controlled merger sec_336 and sec_337 parent will succeed to and take into account the items of controlled described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1 a - parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of controlled as of the date of the liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of controlled or parent will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 notwithstanding the above to the extent that controlled’s earnings_and_profits are reflected in parent’s earnings_and_profits the controlled earnings_and_profits to which parent succeeds must be adjusted to prevent duplication sec_1 a plr-100102-06 c-sub merger the c-sub merger will be treated as a distribution by c-sub to parent in complete_liquidation of c-sub within the meaning of sec_332 and sec_1 d no gain_or_loss will be recognized by parent on the receipt of the assets of c-sub distributed pursuant to the c-sub merger sec_332 and sec_336 no gain_or_loss will be recognized by c-sub upon the distribution of its assets to parent and the assumption by parent of c-sub’s liabilities pursuant to the c-sub merger whether or not the parent stock distributed in the liquidation is cancelled by parent sec_337 parent will succeed to and take into account the items of c-sub described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1 a - parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of c-sub as of the date of the liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of c-sub or parent will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 notwithstanding the above to the extent that c-sub’s earnings_and_profits are reflected in parent’s earnings_and_profits the c-sub earnings_and_profits to which parent succeeds must be adjusted to prevent duplication sec_1 a no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 and iv whether sec_1_367_b_-4 applies to the cf mergers plr-100102-06 procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent return of each party involved in the proposed transaction for the taxable_year s in which the transactions are completed a copy of this ruling letter must be attached to the federal_income_tax under the power_of_attorney on file in this office copies of this letter have been sent to your authorized representatives sincerely ___________________________ richard e coss senior counsel branch office of associate chief_counsel corporate
